 Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.1 Filed 03/01/21 Page 1 of 26
                                                                          1 :21-cv-203
                                                                          Janet T. Neff- U.S. District Judge


                          UNITED STATES DISTRICT COURT

                         WESTERN DISTRICT OF MICHIGAN
                                                                                    FILED - KZ
                                 SOUTIIERN DIVISION                            March 1. 2021 2:48 PM
                                                                              U.S. DISTRICT COURT
NEVIN P. COOPER-KEEL, JD                                                  WESTERN DISTRICT OE ICr�AN
                                                                            _mg_ Scanned by    ·  Z,\  3,
     Plaintiff Pro Se                                   Case No.
V.                                                      Hon.
ALLEGAN COUNTY,                                         Magistrate Judge.
ROBERTS KENGIS, MARGARET BAKER,
JENNIFER KAMPS, and AIMEE KAMPHUIS,
     Sued in their official capacities, and
ROBERTS KENGIS, MARGARET BAKER,
JENNIFER KAMPS, and AIMEE KAMPHUIS,
     Sued in their individual capacities,
     Defendants.
               VERIFIED COMPLAINT WITH JURY TRIAL DEMAND

Plaintiff Nevin P. Cooper-Keel, JD         Defendant Allegan County
3127 12'7111 Avenue                        113 Chestnut Street
Allegan, MI 49010                          Allegan, MI 49010
616.329.7077                               269.673.0300
Nevincooperkeel@gmail.com                  bgenetski@allegancounty.org
Defendant Roberts Kengis                   Defendant Margaret Baker
113 Chestnut Street                        113 Chestnut Street
Allegan, MI 49010                          Allegan, MI 49010
269.673.0300                               269.673.0300
rkengis@allegancounty.org
Defendant Jennifer Kamps                   Defendant Aimee Kamphuis
113 Chestnut Street                        113 Chestnut Street
Allegan, MI 49010                          Allegan, MI 49010
269.673.0300                               269.673.0300



Plaintiff Nevin P. Cooper-Keel, JD, states in support of his complaint:

Jurisdiction
     1.   This Complaint involves numerous federal questions and rights violations.

                                                                                      Page 1 of 26
Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.2 Filed 03/01/21 Page 2 of 26
Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.3 Filed 03/01/21 Page 3 of 26
Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.4 Filed 03/01/21 Page 4 of 26
Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.5 Filed 03/01/21 Page 5 of 26
Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.6 Filed 03/01/21 Page 6 of 26
Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.7 Filed 03/01/21 Page 7 of 26
Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.8 Filed 03/01/21 Page 8 of 26
Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.9 Filed 03/01/21 Page 9 of 26
Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.10 Filed 03/01/21 Page 10 of 26
Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.11 Filed 03/01/21 Page 11 of 26
Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.12 Filed 03/01/21 Page 12 of 26
Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.13 Filed 03/01/21 Page 13 of 26
Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.14 Filed 03/01/21 Page 14 of 26
Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.15 Filed 03/01/21 Page 15 of 26
Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.16 Filed 03/01/21 Page 16 of 26
Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.17 Filed 03/01/21 Page 17 of 26
Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.18 Filed 03/01/21 Page 18 of 26
Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.19 Filed 03/01/21 Page 19 of 26
Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.20 Filed 03/01/21 Page 20 of 26
Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.21 Filed 03/01/21 Page 21 of 26
Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.22 Filed 03/01/21 Page 22 of 26
Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.23 Filed 03/01/21 Page 23 of 26
Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.24 Filed 03/01/21 Page 24 of 26
Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.25 Filed 03/01/21 Page 25 of 26
Case 1:21-cv-00203-JTN-SJB ECF No. 1, PageID.26 Filed 03/01/21 Page 26 of 26
